NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 07a0541n.06
                                Filed: August 2, 2007

                                           No. 06-2444

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


Denise Starghill,                                     :
                                                      :
       Plaintiff-Appellant,                           :    On Appeal From the United States
                                                      :    District Court for the Eastern District of
vs.                                                   :    Michigan
                                                      :
United Airlines, Inc.,                                :
                                                      :
       Defendant-Appellee.                            :


BEFORE: GIBBONS and SUTTON, Circuit Judges; BECKWITH, District Judge.*

       SANDRA S. BECKWITH, District Judge: Denise Starghill appeals the district court’s

grant of summary judgment to her former employer, United Airlines, Inc. Starghill alleged that

United retaliated against her for asserting a workers’ compensation claim, in violation of

Michigan’s Workers’ Compensation Act.

       Starghill started working for United in 1988, and until her termination in 2004 served as a

telephone reservation sales and service representative. Starghill filed her first workers’

compensation claim in the spring of 2000, after an incident involving a loud noise over the

telephone while she was talking with a customer. In November 2002, Starghill’s work chair

broke while she was sitting in it, and she claimed additional injuries from this accident. After her


       *
        The Honorable Sandra S. Beckwith, Chief Judge, United States District Court for the
Southern District of Ohio, sitting by designation.

                                                -1-
return to work in early 2003, she contended that she again injured herself when she tried to reach

a pencil that had fallen on the floor. Starghill does not dispute United’s statement that she

worked only 5 days in 2003 and less than one day in 2004. In late 2003, United obtained

videotape surveillance of Starghill performing many tasks and activities that contradicted her

complaints of injuries and pain. Starghill also traveled extensively during her period of claimed

disability, activity that United believed was inconsistent with her claimed injuries.

       United conducted a formal “Investigative Review Hearing” on November 4, 2004. The

hearing was held to review United’s claim that Starghill violated United’s union contract work

rules by falsely claiming sick and injury leave pay, and furnishing false information about her

work absence. After a full hearing at which Starghill was represented by her union, the Hearing

Officer determined that Starghill had violated company work rules and ordered her immediate

termination. Starghill timely filed suit against United, alleging her termination violated

Michigan law because United fired her for filing workers compensation claims.

       The district court, after reviewing the record before it, concluded that Starghill failed to

establish a prima facie case of retaliatory discharge. Even if she had done so, the district court

also concluded that Starghill had not met her burden of establishing pretext.

       We have undertaken a de novo review of the record, the applicable law, and the parties’

briefs. We conclude that the district court’s opinion correctly recites the facts, and applies to the

undisputed facts the law governing retaliation claims under both federal and Michigan law. The

issuance of a full written opinion by this court would therefore serve no useful purpose.

Accordingly, for the reasons fully explained in the district court’s opinion, we AFFIRM.




                                                 -2-